Order filed August 20, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00383-CV
                                    ____________

                    GEOFFREY A GROFF M.D., Appellant

                                          V.

                          BANK OF AMERICA NA, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1097239

                                     ORDER

      Appellant’s brief was due August 9, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 9, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM